664 So. 2d 1130 (1995)
Ignacia FIGUEROA, Individually, and as Mother and Next Friend of Francisco Figueroa, a Minor and Francisco Figueroa, Individually and as Father and Next Friend of Francisco Figueroa, a Minor, and Francisco Figueroa, a Minor, Appellants,
v.
U.S. SECURITY INSURANCE COMPANY, Appellee.
No. 95-1442.
District Court of Appeal of Florida, Third District.
December 13, 1995.
Rehearing Denied January 10, 1996.
Douglas H. Stein, Miami, Hannon & Hannon and James A. Hannon, Miami, for appellants.
Kubicki Draper and David B. Pakula, Miami, for appellee.
Before HUBBART, BASKIN and JORGENSON, JJ.
PER CURIAM.
Insureds appeal a summary judgment in favor of the insurer. The trial court granted judgment based on insurer's defense that insureds failed to provide timely a sworn statement. Although the failure to submit a sworn statement constitutes a material breach of the policy, Stringer v. Fireman's Fund Ins. Co., 622 So. 2d 145 (Fla. 3d DCA), review denied, 630 So. 2d 1101 (Fla. 1993), under the facts and circumstances of this case, we reverse the summary judgment. Here, the insurer, who admitted coverage, failed to comply with insureds' requests for a copy of the policy, and insureds agreed to give sworn statements after receiving a copy of the policy which set forth the obligation to give a sworn statement. See Crown Life Ins. Co. v. McBride, 517 So. 2d 660, 661 (Fla. 1987); Allstate Ins. Co. v. Singletary, 540 So. 2d 938 (Fla. 2d DCA 1989); § 627.4137, Fla. Stat. *1131 (1993). Cf. Goldman v. State Farm Fire Gen. Ins. Co., 660 So. 2d 300, 305 (Fla. 4th DCA 1995) (compliance two years after loss "satisfies neither the spirit nor intent of the policy conditions at issue."). "A defense is not a sufficient basis for granting a motion for summary judgment unless the evidence supporting that defense is so compelling as to establish that no issue of material fact actually exists." Martin County v. Edenfield, 609 So. 2d 27, 29 (Fla. 1992). Because the record reveals material factual issues regarding the insurer's defense, the summary judgment is reversed.
Reversed and remanded.